Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered September 9, 1987, convicting him of assault in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion *704in denying the defendant’s motion for an adjournment which was purportedly needed to secure the presence of two character witnesses. In the instant case, there was no showing of a diligent and good-faith attempt on the part of the defendant to insure the appearance of the proposed character witnesses at trial (see, People v Daniels, 128 AD2d 632). Furthermore, the record indicates that the witnesses were unavailable to testify even on the day to which adjournment was sought (see, People v Foy, 32 NY2d 473, 476; People v Meaney, 154 AD2d 555).
This court has already considered and rejected the defendant’s contention that a verdict convicting a defendant of assault in the first degree based on the intentional infliction of serious physical injury (Penal Law § 120.10 [1]) and assault in the first degree based on the creation of a risk of death (Penal Law § 120.10 [3]) is repugnant or inconsistent (People v Moloi, 135 AD2d 576). Nothing raised by the defendant requires a different result. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.